Citation Nr: 1441884	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation for service connection for diabetic neuropathy, to include as secondary to Diabetes Mellitus, Type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDING OF FACT

The Veteran's neuropathy was caused by his service-connected diabetes mellitus, type II.    


CONCLUSION OF LAW

The criteria for service connection for diabetic neuropathy have all been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board grants the benefit sought.  Therefore any failure to meet these duties is harmless error and need not be discussed further.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran contends that his neuropathy is related to his service-connected diabetes mellitus, type II.

Service connection has already been established for the Veteran's diabetes mellitus, type II.  The Board now moves on to the merits of the Veteran's claim of service connection for diabetic neuropathy as secondary to diabetes mellitus, type II.  

Of record are medical treatment reports from a Dr. "C.R.C.B." dating from January to March, 2009.  These records document diagnoses for diabetes mellitus, type II and diabetic neuropathy.  The Veteran was first diagnosed with diabetes mellitus, type II in January 2009.  Then, in March 2009, the Veteran presented to the same physician with "cramps on [his] legs."  Upon finding "neuropathy on the left leg" the physician diagnosed the Veteran with diabetic neuropathy.  This is competent and credible evidence that the Veteran's neuropathy was caused by his service-connected diabetes.  

A May 2009 VA examination report documents that the Veteran suffered peripheral neuropathy in both legs and the left arm.  The examiner opined that the Veteran's neuropathy was not a complication of his diabetes.  The examiner's only rationale was that the neuropathy had onset in 2003 while the diabetes had onset in 2009.  The Board can find no support for the examiner's statement that the Veteran's onset of neuropathy occurred in 2003 in the claims file.  Indeed, Dr. C.R.C.B.'s records suggest that the neuropathy manifested after the Veteran was diagnosed with diabetes.  Furthermore, in his July 2009 notice of disagreement, the Veteran stated that he has never stated and no physician had ever stated that he had neuropathy in 2003.  Accordingly, the Board finds that the VA examiner's opinion is based on an inaccurate fact, and has no probative value. Reonal v. Brown, 5 Vet.App. 4458, 460-61 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  The only probative evidence of record is the treatment records provided by Dr. C.R.C.B, and the Board finds that these records are sufficient to establish that the Veteran's neuropathy was caused by his service-connected diabetes.  

Because the Veteran's diabetic neuropathy is proximately due to or the result of his diabetes mellitus, type II, his claim for service connection for diabetic neuropathy must be granted.  38 C.F.R. § 3.310.  


ORDER

The claim for service connection for diabetic neuropathy is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


